DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2015/0279258 A1) in view of Yang et al. (Yang) (KR 100764055 B1).

	In regards to claim 1, Shin (Figs. 1, 3, 9 and associated text) discloses a semiconductor substrate (item 111) comprising an upper surface and a lower surface (upper and lower surface of item 111) comprising: a bump pad unit (items B, B1 plus B2 plus B3) disposed on the upper surface (upper surface of item 111); test pads (items Tp, Tp1, Tp2, Tp3) disposed on the upper surface or the lower surface (upper surface of item 111); and traces (items ACF, 120 or ACF plus 120) configured to connect the bump pad unit (items B, B1 plus B2 plus B3) and the test pads (items Tp, Tp1, Tp2, Tp3), wherein the bump pad unit (items B, B1 plus B2 plus B3) comprises a main bump pad (item B2) disposed on the upper surface (upper surface of item 111), and a plurality of side bump pads (items B1 and B3) disposed on the upper surface to be spaced apart from the main bump pad (items B2), and wherein the traces (items ACF, 120 or ACF plus 120) connect the main bump pad (item B2) and the plurality of side bump pads (items B1 and B3) to the test pads (items Tp, Tp1, Tp2, Tp3) in a one-to-one manner, but does not specifically disclose wherein the bump pad unit is connected to a bump, and wherein energization states between the main bump pad and the plurality of side bump pads are detected to determine a bonding state between the bump pad unit and the bump.
	Yang (Figs. 12, 13 and associated text) discloses wherein the bump pad unit (item 400) is connected to a bump (item 600),
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Shin with the teachings of Yang for the purpose of an electrical connection.  Examiner notes that the recitation “and wherein energization states between the main bump pad and the plurality of side bump pads are detected to determine a bonding state between the bump pad unit and the bump” does not give rise to any structure.  
	In regards to claim 2, Shin (Figs. 1, 3, 9 and associated text) discloses wherein the plurality of side bump pads (items B1 and B3) comprise: a first side bump pad (items B1 or B3) disposed on the upper surface of the semiconductor substrate (item 111) spaced apart from the main bump pad (item B2) in a first side direction from the main bump pad (item B2); and a second side bump pad (items B1 or B3) disposed on the upper surface of the semiconductor substrate (item 111) spaced apart from the main bump pad (item B2) in a second side direction from the main bump pad (item B2).
	In regards to claim 3, Shin (Figs. 1, 3, 9 and associated text) discloses wherein the first side bump pad (items B1 and B3) and the second side bump pad (items B1 and B3) have the same shape and size, and are disposed to be symmetrical with respect to the main bump pad (item B2) by being spaced apart from the main bump pad (item B2) by the same distance in the first and second directions, wherein the first and second directions are opposite directions.
	In regards to claim 4, Shin (Figs. 1, 3, 9 and associated text) discloses the test pads (items Tp, Tp1, Tp2, Tp3) comprise first, second, and third test pads (items Tp1, Tp2 and Tp3); the traces (items ACF, 120 or ACF plus 120) comprise first, second, and third traces (items ACF, 120 or ACF plus 120); the first trace (items ACF, 120 or ACF plus 120 in the middle) is disposed to electrically connect the main bump pad (item B2) to the first test pad (item Tp2); the second trace (items ACF, 120 or ACF plus 120) is disposed to electrically connect the first side bump pad (items B1 or B3) to the second test pad (items Tp1 or Tp3); and the third trace (items ACF, 120 or ACF plus 120) is disposed to electrically connect the second side bump pad (items B1 or B3) to the third test pad (items Tp1 or Tp3).
	In regards to claim 5, Shin as modified by Yang does not specifically disclose wherein the plurality of side bump pads include first, second, third, and fourth side bump pads; the first side bump pad and the second side bump pad have the same shape and size, are arranged transversely around the main bump pad, and are disposed on the upper surface of the semiconductor substrate to be symmetrical with respect to the main bump pad; and the third side bump pad and the fourth side bump pad have the same shape and size, are arranged longitudinally around the main bump pad, and are disposed on the upper surface of the semiconductor substrate to be symmetrical with respect to the main bump pad.
	It would have been obvious to modify the invention to include third and fourth side bump pads, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to have first and second side bump transversely arranged around the main bump pad and the third and fourth side bump arranged longitudinally around the main bump pad, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
	In regards to claim 6, Shin as modified by Yang does not specifically disclose wherein: the test pads comprise first, fourth, and fifth test pads; the traces comprise fourth, and fifth traces; the fourth trace is disposed to electrically connect the third side bump pad to the fourth test pad; and the fifth trace is disposed to electrically connect the fourth side bump pad to the fifth test pad.
	 It would have been obvious to modify the invention to include fourth and fifth traces and test pads, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  

Allowable Subject Matter
Claims 7-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon et al. (US 2009/0309216 A1, paragraphs 9-12, Fig. 1 and associated text) discloses a ball pad unit (item 15) is connected to a bump (item 17).  See references from STIC search as well.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 10, 2022